NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                          v.

                          GEORGE SOTO, Petitioner.

                          No. 1 CA-CR 12-0221 PRPC
                            FILED 03/11/2014


    Petition for Review from the Superior Court in Maricopa County
    Nos. CR2005-011607-001; CR2005-115961-001; CR2006-006229-001;
                 CR2006-106964-001 & CR2007-006196-041
                  The Honorable Andrew G. Klein, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By E. Catherine Leisch

Counsel for Respondent

Gail Gianasi Natale, Phoenix

Counsel for Petitioner
                              STATE v. SOTO
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Peter B. Swann joined.


T H O M P S O N, Judge:

¶1            Petitioner George Soto seeks review of the trial court’s

summary dismissal of his petition for post-conviction relief. We review

the summary dismissal of a petition for post-conviction relief for abuse of

discretion.   State v. Watton, 164 Ariz. 323, 325, 793 P.2d 80, 82 (1990)

(citations omitted). We have jurisdiction pursuant to Arizona Rule of

Criminal Procedure 32.9(c).


¶2            Soto was indicted in five separate cases for assorted criminal

activities between December 2004 and April 2006. Soto resolved four of

the cases by guilty pleas and was found guilty of multiple charges in the

fifth case following trial. At a consolidated sentencing hearing on April

30, 2007, the trial court imposed concurrent prison terms in all five

matters, the longest being twenty-two years.


¶3            Soto’s convictions and sentences on the charges that went to

trial were affirmed on appeal. State v. Soto, 1 CA-CR 07-0447 & 1 CA-CR

07-0866 (consolidated) (Ariz. App. Mar. 17, 2009) (mem. decision). His

first Rule 32 petition for post-conviction relief filed with respect to the four


                                       2
                             STATE v. SOTO
                           Decision of the Court

cases resolved by guilty pleas was summarily denied on December 4,

2008. Soto did not seek review of the dismissal of that Rule 32 proceeding.


¶4            On August 29, 2011, Soto filed the petition for post-

conviction relief presently before the court raising claims of newly

discovered evidence and ineffective assistance of counsel in all five cases

centered on an allegation that he had recently discovered that he suffers

from post-traumatic stress disorder (PTSD). Soto alleged that his PTSD

was the result of a gunshot wound to the head that predates the incidents

giving rises to the charges against him and that his counsel failed to raise -

- or even acknowledge -- his mental and psychological impairments. In

support of his petition, Soto submitted a medical records analysis

prepared by a psychiatric R.N.


¶5            The trial court summarily dismissed the petition based on a

finding that it failed to present colorable claims of either newly discovered

evidence or ineffective assistance of counsel. In explaining its ruling, the

trial court observed that the psychiatric R.N. drew no conclusion of how

the PTSD could have affected Soto’s cases but instead stated merely that

there is not enough information in the chart to make any conclusion about

whether his mental impairments affected his ability to cooperate with

counsel or to understand court processes. The trial court further noted

that the petition presented mere speculation on Soto’s part that but for


                                      3
                              STATE v. SOTO
                            Decision of the Court

counsel’s failure to investigate his mental problems, the outcome would

have been different.


¶6            In his petition for review, Soto repeats the arguments made

below and argues the trial court abused its discretion in dismissing his

petition without granting an evidentiary hearing.        We disagree.    In a

thorough, well-reasoned minute entry, the trial court identified the claims

Soto raised and resolved them correctly and in a manner permitting this

court to review and determine the propriety of that order. See State v.

Whipple, 177 Ariz. 272, 274, 866 P.2d 1358, 1360 (App. 1993). The trial

court acted within its discretion in concluding that the claims raised were

not colorable. See State v. D’Ambrosio, 156 Ariz. 71, 73, 750 P.2d 14, 16

(1988) (“A decision as to whether a petition for post-conviction relief

presents a colorable claim is, to some extent, a discretionary decision for

the trial court.”) (citation omitted).       No purpose would be served by

repeating the court's ruling in its entirety, and we therefore adopt it. See

Whipple, 177 Ariz. at 274, 866 P.2d at 1360.


¶7            Because Soto failed to present a colorable claim for relief, the

trial court did not abuse its discretion when it summarily dismissed his

petitioner for post-conviction relief.


¶8            We grant review and deny relief.



                                         4
  STATE v. SOTO
Decision of the Court




      :gsh




         5